EXHIBIT PLAN OF CONVERSION OF PODIATRY INSURANCE COMPANY OF AMERICA A MUTUAL COMPANY Under Section 59.1(8) of the Illinois Insurance Code, /59.1(8) As Approved on October 15, 2008 by the Board of Directors TABLE OF CONTENTS ARTICLE 1 REASONS FOR THE CONVERSION 1 ARTICLE 2 DEFINITIONS 3 2.01. Certain Terms 3 2.02. Terms Generally 6 ARTICLE 3 ADOPTION BY THE BOARD OF DIRECTORS 7 3.01. Adoption by the Board 7 ARTICLE 4 APPROVAL BY THE DIRECTOR 7 4.01. Application for Approval 7 4.02. Director Approval 8 ARTICLE 5 APPROVAL BY ELIGIBLE MEMBERS 8 5.01. Special Meeting 8 5.02. Notice of the Special Meeting 8 ARTICLE 6 THE CONVERSION AND PURCHASE 9 6.01. Effect on PICA 9 6.02. Effect on Existing Policies 9 6.03. Filing of Plan of Conversion and Amended and Restated Articles 10 6.04. Effectiveness of Plan of Conversion and Stock Purchase Agreement 10 6.05. Tax Considerations 12 6.06. Other Opinions 12 ARTICLE 7 POLICIES 13 7.01. Policies 13 7.02. Determination of Ownership 13 7.03. In Force 14 ARTICLE 8 ALLOCATION OF CONSIDERATION 14 8.01. Allocation of Consideration 14 8.02. Allocation and Distribution of Policy Credits 16 8.03. Determination of the Allocation 18 ARTICLE 9 SUBSEQUENT POLICYHOLDERS 18 9.01. Notice to Subsequent Policyholders 18 9.02. Option to Rescind 18 ARTICLE 10 OFFICERS AND BOARD OF DIRECTORS 18 10.01. Directors 18 10.02. Officers 19 ARTICLE 11 ADDITIONAL PROVISIONS 19 11.01. Continuation of Corporate Existence 19 11.02. Conflict of Interest 19 11.03. No Preemptive Rights 20 11.04. Amendment or Withdrawal of Plan of Conversion 20 11.05. Corrections 20 11.06. Notices 20 11.07. Limitation of Actions 20 11.08. Costs and Expenses 20 11.09. Headings 20 11.10. Governing Law 20 Exhibits and Schedules Exhibit A Stock Purchase Agreement Exhibit B Amended and Restated Articles of Incorporation Exhibit C Amended and Restated Bylaws Exhibit D Notice of Special Meeting Exhibit E Subsequent Policyholder Notice Exhibit F Directors Schedule I Executive Officer Agreements and Payments PLAN OF CONVERSION OF PODIATRY INSURANCE COMPANY OF AMERICA A MUTUAL COMPANY Under Section 59.1(8) of the Illinois Insurance Code, /59.1(8) This Plan of Conversion provides for the conversion of Podiatry Insurance Company of America, a Mutual Company, a mutual insurance company organized under the laws of Illinois (such entity, both before and after the Conversion, being referred to as “PICA”) from a mutual insurance company into a stock insurance company (the “Conversion”) and the purchase and sale (the “Purchase”) of newly-issued shares of common stock of PICA to ProAssurance Corporation, a Delaware corporation (the “Sponsor”) pursuant to that certain Stock Purchase Agreement, by and between PICA and the Sponsor, dated October 28, 2008, attached hereto as Exhibit A (the “Stock Purchase Agreement”), as authorized by Section 59.1(8) of the Illinois Insurance Code, /59.1(8) (together, the Conversion and Purchase, the “Sponsored Demutualization”).In the Conversion, all Eligible Members will receive cash, and certain Qualified Policyholders will also receive Policy Credits, in exchange for the extinguishment of their Membership Interests in PICA.As required by Section 59.1(2) of the Illinois Insurance Code, this Plan of Conversion has been unanimously approved and adopted by the Board of Directors (the “Board”) of PICA, at a meeting duly called and held on October 15, 2008 (the “Adoption Date”).Capitalized terms used herein without definition have the meaning set forth in Article 2 hereof. ARTICLE 1 REASONS FOR THE CONVERSION The principal purpose of the Conversion is to convert PICA from a mutual insurance company into a stock insurance company in order to enhance its strategic and financial flexibility and make possible a distribution of value to Eligible Members pursuant to this Plan of Conversion and the Stock Purchase Agreement. The Board believes that the Sponsored Demutualization is in the best interest of PICA because it should provide PICA with (i) the ability to compete more effectively, (ii) a more cost effective capital structure and (iii) an affiliation with an enterprise that is better positioned to make strategic acquisitions, as well as allow a distribution of cash and, and in certain cases, Policy Credits to Eligible Members.The Board further believes that the transaction is fair and equitable, is consistent with the purpose and intent of Section 59.1(8) and will not prejudice the interests of the Members.The distribution made possible by the Sponsored Demutualization could not have occurred under the current mutual insurance company structure of PICA, other than in the unlikely event of a liquidation of PICA in which any distribution would be limited to PICA’s liquidation value. Although the amounts distributed to Eligible Members will vary according to the nature of their Policies and certain other factors described herein, PICA intends that all Eligible Members will receive fair and equitable consideration, as described in Article 8 of this Plan of Conversion and Article 2 of the Stock Purchase Agreement, in respect of the extinguishment of all Membership Interests. In its present structure as a mutual insurance company, PICA can increase its statutory capital only through earnings contributed by its operating businesses, through the use of financial reinsurance arrangements, through the issuance of guaranty fund certificates or by divestiture of all or a portion of its interest in subsidiaries or other investments.These methods, however, are limited as to the extent to which they can provide a long-term source of permanent capital to allow PICA to develop new businesses, make acquisitions or provide greater stability and protection for itspolicyholders. Through the transactions contemplated by this Plan of Conversion and the Stock Purchase Agreement, PICA will become a wholly owned subsidiary of, and thereby affiliated with, the Sponsor, a larger enterprise with significant financial strength as well as strong business, operations, financial condition, operating results and prospects.The Sponsor is a specialty insurer with over $4.0 billion in assets as of June 30, 2008 and is the nation’s fifth largest writer of medical professional liability insurance through its insurance subsidiaries.The Board believes that the resulting affiliation with the Sponsor will be in the best interests of PICA because, among other things: · such affiliation will help ensure the continuity of PICA’s professional liability insurance and other business, will enhance the competitiveness of PICA and will generate greater efficiencies and significant opportunities for improved financial performance; · the Board has considered PICA’s position as an independent company, and the constraints on PICA’s ability to pursue its strategic objectives due to its present size and status as a mutual insurance company, and believes that PICA’sability to pursue its strategic objectives would be enhanced by this affiliation; · such affiliation will provide PICA with greater flexibility to obtain capital as compared to the current mutual insurance company structure, will enhance PICA’s financial strength and will provide PICA with greater resources to back its obligations to policyholders; · such affiliation will provide PICA with increased flexibility to support the growth of existing product lines and take advantage of investment and acquisition opportunities; · such affiliation will benefit both the short-term and long-term interests of PICA, its policyholders and its employees, its producers, the communities in which PICA does business, and its other constituents; · Sponsor has made certain commitments to maintain PICA as a wholly-owned separate subsidiary and free-standing operation and to maintain a presence and certain business functions (including underwriting, claims and risk management) in Franklin, Tennessee, subject to operating constraints and reasonable financial performance consistent with past practice as described in the Stock Purchase Agreement; · this affiliation will establish a strategic fit, matching the compatible corporate cultures and visions of the future of PICA and the Sponsor; and · the Board has received the opinion of Raymond James & Associates, Inc. (“Raymond James”), dated as of the Adoption Date, to the effect that, as of the Adoption Date and based upon the assumptions made therein, the aggregate consideration to be received by the Eligible Members and DR Former Members, as a group, pursuant to the transactions contemplated by the Plan of Conversion is fair from a financial point of view to such Eligible Members and DR Former Members, as a group. Furthermore, as a result of the Sponsored Demutualization, the Sponsor will compensate the Eligible Members for their respective Membership Interests, which will be extinguished as part of the Conversion, by giving them cash and, in certain cases described herein, Policy Credits.Such cash and Policy Credits would not be available to the Eligible Members as long as PICA continues its operations as a mutual insurance company.In addition, Sponsor is a larger company with greater economies of scale, a wider variety of products and an excellent record of providing service to policyholders. In addition, the financial condition of PICA will not be diminished by the Plan of Conversion.Following the Sponsored Demutualization, PICA estimates that it will have stockholders’ equity and surplus in excess of $95 million, which is substantially in excess of the levels required by law and more than adequate to provide for PICA’s liabilities.The Conversion will not adversely affect in any material respect the risk-based capital ratios of PICA.The assets of PICA will not be decreased by the Conversion. The Sponsored Demutualization will not, in any way, increase premiums or reduce policy benefits, or other policy obligations of PICA to policyholders.Subject to Section 6.02, following the Conversion, Owners of participating Policies In Force on the Adoption Date shall continue to have the right to receive dividends as provided in such Policies (although other than with respect to the Policy Credits to be distributed in the form of dividends in accordance with Section 8.02, as always, policyholder dividends are not guaranteed and may vary from year to year due to changes in experience).Certain participating Policies, generally those individual Policies held by Eligible Members on the Adoption Date with an expectation of dividends under PICA’s current policyholder dividend plan, will receive Policy Credits in the form of dividends for up to three calendar years following the calendar year in which the Conversion occurs, as more fully described in Section 8.02 below. ARTICLE 2 DEFINITIONS 2.1Certain Terms.As used in this Plan of Conversion, the following terms have the meanings set forth below: “Adoption Date” has the meaning specified in the preamble. “Amended and Restated Articles of Incorporation” has the meaning specified in Section 5.01(a). “Amended and Restated Bylaws” has the meaning specified in Section 6.04(a). “Application” has the meaning specified in Section 4.01. “Board” has the meaning specified in the preamble. “Cash Consideration” has the meaning specified in Section 6.04(c)(ii). “Code” means the federal Internal Revenue Code of 1986, as amended. “Consulting Agreement” has the meaning specified in Section 10.01. "Conversion” has the meaning specified in the preamble. “Conversion Agent” means BNY Mellon Shareowner Services or such other bank, trust company or investor services company as designated by the Sponsor and acceptable to PICA and the Director to act as paying agent in connection with this Plan of Conversion and the Stock Purchase Agreement for distributing cash amounts payable to Eligible Members pursuant to this Plan of Conversion. “Conversion Factor” has the meaning specified in Section 8.01(b)(i)(3). “Conversion Payment” has the meaning specified in Section 8.01(b)(i). “Decision and Order” means the final and effective decision and order issued by the Director and evidencing the Director’s approval of the Application and this Plan of Conversion. “Declaration Date” has the meaning specified in Section 8.02(b)(i). “Director” means the Director of the Division. “Division” means the
